Citation Nr: 1617856	
Decision Date: 05/03/16    Archive Date: 05/13/16

DOCKET NO.  06-38 563	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a neck disability.

2.  Entitlement to service connection for pes planus.

3.  Entitlement to service connection for lupus.

4.  Entitlement to an initial rating in excess of 10 percent for service-connected right knee degenerative joint disease (DJD).

5.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Yuan, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from June 1981 to February 1983.  These matters are before the Board of Veterans' Appeals (Board) on appeal from March 2005, September 2005, and March 2006 rating decisions of the St. Petersburg, Florida Department of Veteran Affairs (VA) Regional Office (RO).  At the Veteran's request, a hearing before the Board was scheduled in August 2007, but a September 2007 record indicates the Veteran cancelled that hearing.  

The March 2005 decision on appeal granted service connection for right knee DJD, rated 10 percent, effective October 21, 2004, and denied service connection for lupus.  The Veteran filed a timely April 2005 notice of disagreement appealing that decision, but no statement of the case has been issued.  The Board is required to take jurisdiction for purposes of ordering corrective action.  See Manlincon v. West, 12 Vet. App. 238, 239-41 (1999). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of service connection for a neck disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The evidence is at least in relative equipoise as to whether the Veteran's pes planus is aggravated by altered gait associated with his service-connected low back and bilateral knee disabilities.

2.  The evidence is at least in relative equipoise as to whether the Veteran's service-connected disabilities render him unable to obtain and maintain substantially gainful employment.


CONCLUSIONS OF LAW

1.  Service connection for pes planus is warranted.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).

2.  A TDIU rating is warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19, 4.25 (2015).


REASONS OR BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits, and applies to the instant claim.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Inasmuch as this decision grants service connection for pes planus, awards a TDIU rating, and remands the remaining matter for further development, there is no reason to belabor the impact of the VCAA at this time; any notice or duty to assist omission is harmless.

Legal Criteria, Factual Background, and Analysis

The Board has reviewed the entire record, with an emphasis on the evidence relevant to this appeal.  Although the Board must provide reasons or bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate and the analysis below will focus specifically on what the evidence shows, or fails to show, in the present claims.  Each will be discussed individually.

Service Connection for Pes Planus

At the outset, the Board notes that this action grants service connection for pes planus on a secondary basis, and therefore the Veteran's direct theory of entitlement is moot and will not be discussed here.  

The Veteran contends that his pes planus was caused or aggravated by his service-connected bilateral knee and low back disabilities, to include as a result of altered gait due to such disabilities. 

Service connection may be established for a disability that is proximately due to, the result of, or aggravated by a service-connected disease or injury.  38 C.F.R. § 3.310(a); see also Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  To substantiate a secondary service connection claim, the Veteran must show: (1) a present disability (for which service connection is sought); (2) a service-connected disability; and (3) competent evidence that the service connected disability caused or aggravated the disability for which service connection is sought.  

When there is an approximate balance of positive and negative evidence regarding the merits of an issue, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  If the preponderance of the evidence is against the claim, the claim is to be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Postservice VA records include a November 1984 military hospital record noting a 15-foot fall causing a left knee injury (for which the Veteran is now service-connected).  Further notations indicate a "wide gait" associated with the left knee injury.  In June 2005, VA records note bilateral pes planus deformity with mild degenerative changes within the first metatarsophalangeal joints bilaterally.  On August 2005 VA spinal examination, the examiner noted the Veteran had an antalgic gait.  On August 2005 VA podiatric examination, the Veteran presented with an antalgic gait and appeared to be limping due to knee pain.  The examiner diagnosed mild flatfoot deformities bilaterally, and opined that such was not caused by his right knee disability, nor was it exacerbated by active duty, explaining that it was "about in the same condition as it was while he was in service."  The examiner felt the "most likely cause of his recent foot problems are likely due to his lupus."  

At a September 2006 hearing before a decision review officer (DRO), the Veteran alleged that he had problems due to flat feet ever since service, and that his flat feet pre-existed service and were aggravated therein.  Specifically, he said his feet didn't bother him at all prior to service, and now they ache, swell, and affect his balance (though he was unsure whether the balance issues were due to his knees or his feet).  He said he first noticed these symptoms while still in the military (during basic training), but did not seek treatment immediately.  However, he was simply examined and sent home.  He said he was given a permanent profile to wear sneakers while on active duty.  He indicated that on separation examination, the surgeon general made a notation that he may require reclassification because of his right leg and foot problems.  

In July 2010, the Veteran submitted an online article indicating flat feet may be caused by weakened muscles due to heavy strain placed on the feet, aging, or not having proper support.  A February 2011 VA knees examination notes an antalgic gait, abnormal shoe-wear pattern, and abnormal weight-bearing.  A contemporaneous back examination noted ambulation with a wheeled walker, suggesting fairly serious gait abnormalities.  On March 2012 VA podiatric examination, the Veteran said his flat feet pre-existed service and denied any major injuries to either foot.  The examiner opined that the flat foot condition clearly and unmistakably pre-existed service, and was not aggravated beyond its natural progression therein because "[t]he objective evidence provided for review does not demonstrate his pre-existing condition was permanently worsened beyond normal progression."

On April 2013 VA podiatric examination, the examiner opined that the Veteran's pes planus clearly and unmistakably pre-existed service and was not aggravated beyond its natural progression therein, citing to the fact that he had documented mild pes planus on entrance to service, and with pes planus already clinically detectable by that time (age 18), "some natural progression would be expected over the long term."  However, the STRs did not confirm any aggravation of pes planus during service.  Moreover, the examiner noted that the short duration of his active duty service is contrasted with the roughly 30-year period since he left active duty.  In addition, the examiner noted that in August 2005 VA examination, his pes planus was found to cause "mild flatfoot deformities," which indicated no major change in the severity of his pre-existing pes planus even 22 years after service, and "is compelling evidence against any aggravation related to" such service.  The examiner also noted that any subsequent progression since 2005 was clearly due to natural progression, as any service-related aggravation would have clearly been detectable by the time of the 2005 examination.  Finally, while the examiner acknowledged the lay statements in the record, they were found to be "deficient" because of they did not consider the complete STRs or the entire claims folder, failed to acknowledge or disprove findings on August 2005 examination, or did not include adequate rationale.

In October 2013, the Veteran's representative argued that his pes planus is the result of an altered gait due to his service-connected back and bilateral knee disabilities.  On December 2013 VA podiatric examination, the examiner opined the Veteran's flat feet were not caused or aggravated by a service-connected low back or knee disability, because "medical literature fails to demonstrate any cause and effect relationship...for lumbar spine [or] knee disease to cause or aggravate flat feet."  The examiner specifically noted several causes for flat feet, none of which included the Veteran's lumbar or bilateral knee degenerative joint disease (DJD).  Furthermore, the examiner cited to literature indicating flat feet may be caused by aging, injuries, or illness that may harm the tendons.  However, he did not address the question raised involving an altered gait from the low back or knee disabilities.

On October 2015 VA examination (ordered specifically to address the "altered gait" theory of entitlement), the examiner opined that it is less likely than not that the Veteran's claimed bilateral flat feet were aggravated by his service-connected back or knee disabilities, to include any altered gait associated with such disabilities.  The examiner cited to medical literature which notes several causes of flat feet (that do not include the Veteran's service-connected knee or back disabilities), indicating that "there is no clear evidence to suggest an injury to one lower extremity would have any significant impact on the opposite uninjured limb, unless it resulted in major muscle or nerve damage causing partial or complete paralysis of the damaged leg [or] shortening of the injured lower extremity resulting in a limb length discrepancy of more than four or five centimeters so that the individual's gait pattern has been altered to the extent that clinically there is...a significant limp...present over an extended period of time-years."  The examiner found no objective evidence of significant limb length discrepancy as described in the literature, or of major muscle or nerve damage causing partial or complete paralysis of the damaged part.  

While there may not be evidence to support a direct theory of entitlement, the Veteran clearly has bilateral pes planus that pre-existed service (noted on enlistment examination) and is service-connected for low back and bilateral knee disabilities (which he contends have aggravated his pes planus).  Consequently, all that remains for consideration is whether his pes planus is indeed aggravated by his low back and/or bilateral knee disabilities, to include as a result of an abnormal gait associated with such disabilities.  Such determination is a medically complex question beyond the scope of lay observation. Jandreau v. Shinseki, 492 F.3d 1372, 1377 (2007); see Savage v. Gober, 10 Vet.App. 488 497-98 (1997) (veteran was competent to testify about the occurrence of an in-service fall and post-service limping but was not competent to opine about a causal link between the in-service fall and currently-diagnosed arthritis).

The October 2015 VA examiner's opinion specifically found no medical literature indicating an injury to an extremity may impact the opposite extremity unless there is evidence of impairment resulting in "a significant limp...present over an extended period of time-years."  However, this necessarily means that impairment resulting in a prolonged, significant limp can affect the opposite extremity.  Because the October 2015 examiner's statement establishes that injury to one extremity can impact function in the other, it endorses the possibility that the Veteran's service-connected left and right knee disabilities could have caused altered gait that, over the years, aggravated his pes planus in the respective feet.  The Veteran's own allegations (including via his representative) are competent evidence of abnormal gait associated with such disabilities.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (finding lay persons competent to identify observable symptoms). Furthermore, the medical evidence of record clearly documents a long history of antalgic gait associated with his left and right knee disabilities that may even date as far back as the original left knee injury underlying his service-connected left knee disability.  Significantly, VA spinal examinations have also noted associated gait abnormalities reaching back over ten years.  Thus, it appears the Veteran's disability picture matches the rather specific scenario set forth in the cited medical literature.  The only negative evidence in this regard consists of August 2005 and December 2013 VA examiners' opinions (which do not address the "altered gait" theory) and the October 2015 VA examiner's opinion (which, as shown here, fails to adequately consider the Veteran's lay testimony, the medical history of gait abnormalities, and its own cited literature).  All other medical opinions in the record fail to adequately address a secondary theory of entitlement and are therefore not probative evidence in this analysis.  Consequently, there is competent and probative medical evidence indicating the Veteran's bilateral knee and low back disabilities, which caused an antalgic gait for over a decade, aggravated his bilateral pes planus.  

Accordingly, the Board finds the evidence is at least in relative equipoise as to whether the Veteran's bilateral pes planus was aggravated beyond its natural progression by a prolonged altered gait resulting from his service-connected knee disabilities.  Resolving all remaining doubt in the Veteran's favor, service connection for bilateral pes planus is warranted.

TDIU

VA will grant a total rating for compensation purposes based on individual unemployability when the evidence shows that, by reason of service-connected disability, the veteran is precluded from obtaining or maintaining substantially gainful employment consistent with his or her education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16.

A TDIU rating for compensation purposes may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more; or if there are two or more service-connected disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16(a).  Substantially gainful employment is defined as work which is more than marginal and which permits the individual to earn a living wage.  Moore v. Derwinski, 1 Vet. App. 356 (1991).  Currently, the Veteran is service connected for a mood disorder (50 percent), a low back disability (40 percent), a left knee disability (20 percent), and a right knee disability (10 percent).  In addition, the Board has granted service connection for his bilateral pes planus.  Nonetheless, even considering just his psychiatric, low back, and bilateral knee disabilities, he has a combined 80 percent rating, and therefore meets the schedular requirements for a TDIU rating.  Thus, what remains for consideration is whether or not the Veteran's service-connected disabilities indeed render him unable to follow or obtain substantially gainful employment given his education and relevant experience.

In October 2005, a VA provider opined that the Veteran's chronic pain, lupus, severe cervical and lumbar spine DJD, bilateral knee DJD, hepatitis C, and depression (not all of which are service connected), rendered him unemployable, but offered no rationale.  That same month, the Veteran stated that he last worked in April 2004 as a truck driver, and that he could no longer perform that work due to his back, knee, and leg disabilities.  SSA records dated later that month indicate he reported back, neck, foot, and knee disabilities and hepatitis C.  He said he was unable to bathe, and sometimes could not put on shoes.  He also reported tooth pain, gum soreness, inability to bend, stand, or sit for prolonged periods, inability to run, "very painful" walking, trouble sleeping, a lack of sexual desire, constant fatigue, and constant back, foot, neck, and knee pain.  

At the September 2006 DRO hearing, the Veteran said he was in bed all day unless he had appointments because of his various pains (including knee pain).  Sometimes, his pain caused him to miss appointments.  He indicated that he was a truck driver for over ten years, but could no longer continue in that line of work due to pain from his neck, low back, knees, and feet.  He had a high school education, which he believed restricted him to manual labor positions due to his lack of specialized training. In March 2007, a VA provider indicated the Veteran "has serious medical conditions which make him unemployable."  

Notably, a November 2007 SSA decision found the Veteran's bilateral knee DJD, cervical spondylosis, lumbar spondylosis, cutaneous lupus, and chronic hepatitis caused severe impairments that rendered him able to perform only a limited range of sedentary work (specifically noting he could work only for one hour before needing to rest for the same or greater length of time), and he was unable to perform any past relevant work.  Therefore, considering his age, education (high school), work experience, and residual functional capacity, the 2007 SSA decision determined that no jobs existed in significant numbers that the Veteran could perform.  

An April 2008 SSA physical residual functional capacity assessment found the Veteran could occasionally lift or carry 20 pounds, frequently lift or carry 10 pounds, stand or walk with normal breaks for a total of at least two hours in an eight hour workday, sit with normal breaks for about six hours in an eight hour workday, and push or pull any amounts (other than his lifting and carrying limitations).  The examiner indicated such impairment was associated with his bilateral knee DJD, and neck and back disabilities.  He could occasionally climb ramps or stairs, balance, stoop, kneel, and crouch.  It was felt he could never crawl or climb a ladder, rope, scaffold, or similar apparatus.  He had no manipulative, vision, communicative, or environmental limitations.  

On February 2011 VA examination, the Veteran's right and left knee disabilities were felt to have "significant effects" on his usual occupation due to decreased mobility, pain, and problems with lifting and carrying.  His back disability was also deemed to affect his occupational activities due to pain and decreased mobility.  The examiner opined that these disabilities would allow him to perform desk or computer work, but he would have to avoid occupations involving prolonged driving because he could not be in a fixed, sitting position for a prolonged time with limited ability to get up and stretch.  On March 2012 VA foot examination, the examiner opined that his pes planus impacted his ability to work insofar as it limits maximal standing and walking duration.  On March 2012 VA psychiatric examination, his service-connected psychiatric disability was felt to cause occupational and social impairment with reduced reliability and productivity, but although the Veteran reported that his "chronic medical issues and pain are his barriers to gainful employment," the examiner indicated that his depression and anxiety only caused "reduced reliability and efficiency in the workplace on a transient basis" during exacerbated episodes.  Thus, the examiner considered him employable from mental health standards so long as he could find suitable employment in a capacity that would not aggravate his pain and physical limitations.  An April 2012 VA medical opinion indicates the Veteran's low back condition would limit his ability to work insofar as he could not lift more than 15 pounds and bending would be limited.  His bilateral knee condition was felt to render him unable to work because he would be unable to stand or walk any distances and would be at risk of falling in a work environment. 

On April 2013 VA examination, the examiner felt the Veteran's low back disability limited lifting, carrying, standing, bending, stooping, and mobility.  His low back disability was felt to cause "very significant problems with activities requiring lifting/carrying/bending/stooping/etc." and "essentially precludes any degree of lifting/carrying of heavy objects, and severely interferes with and/or precludes repeated bending/stooping.  It basically limits him to sedentary activities."  His bilateral knee disability was felt to severely limit factors such as mobility, climbing, standing, and walking.  The examiner opined that his severe knee DJD caused "severe adverse effects on his ambulatory mobility and would have severe adverse [effects] on occupational activities requiring any significant amount of [standing]/walking.  Any activity requiring more vigorous upright mobility (running/climbing/etc.) would be functionally precluded by his [service-connected] knee condition."  In addition, his knee disability "functionally limits him to only sedentary activities," which was "unlikely to change unless [he] chooses to pursue knee surgery."  Overall, the examiner felt that "neither [disability] absolutely prevents him from securing or following a substantially gainful occupation," but he could only perform "limited, sedentary-type occupational activities."  

On December 2013 VA psychiatric examination, the examiner opined that the "Veteran is considered employable in a sedentary position that would accommodate his medical issues.  Given his level of irritability, employment should permit him to work independently, with limited contact with coworkers, possibly from home.  [He] would be able to perform a concrete but repetitive task, which could be interrupted when his pain secondary to medical issues become problematic.  Clinical notes indicate that he seldom takes medication for his mental health symptoms, and he does have periods where he can manage without mental health treatment...the intensity and frequency of his depressive and anxiety symptoms do not appear to have markedly increased beyond his previously rated level of occupational and social impairment."  However, the Board notes that this opinion relates only to unemployability due to his mood disorder.

On the most recent October 2015 VA foot examination, the examiner opined that the Veteran's flat feet condition would impact his ability to work insofar as it causes difficulty with prolonged standing (not more than 30 to 40 minutes at a time) and walking (two to three blocks on a good day).

The Veteran is clearly severely disabled and, to the extent that he could perform physical work at all, would only be able to undertake limited, sedentary tasks.  However, the Board is also particularly mindful of the fact that the February 2011 examiner's opinion specifically found the Veteran could not perform jobs that required prolonged, fixed sitting, an April 2012 VA opinion found his knees precluded employment altogether, and the most recent VA psychiatric examination specifically notes he would need to "work independently, with limited contact with coworkers, possibly from home."  Thus, the scope of work he is not barred from performing is even further limited to simple, sedentary tasks involving limited contact with other people, and not requiring prolonged sitting.  Furthermore, he only has a high school education and his only relevant work experience is as a communications equipment operator during service and as a truck driver postservice. Considering the Veteran last worked as a communications equipment operator for less than two years over 30 years ago, it is highly unlikely that this remains "relevant" experience, even if positions which could accommodate his disabilities were available in that field.  Moreover, he clearly cannot physically work as a truck driver, or perform similar types of work.  These factors limit the fields of work which remain available to the Veteran even further still.  Therefore, the Board finds that, while his disabilities do not leave him totally unemployable per se, his aggregated physical and emotional impairment from service-connected disabilities, relevant experience, and limited education yields such a narrow field of opportunities as to render him functionally unemployable.  Notably, this is consistent with the SSA's November 2007 determination which found similarly, noting there were no jobs "in significant numbers" that the Veteran could perform.

Accordingly, the Board finds that the evidence in this matter is at least in relative equipoise as to whether the Veteran's service-connected disabilities render him unable to follow or obtain substantially gainful employment.  Resolving all remaining doubt in his favor, a TDIU rating is warranted.


ORDER

Service connection for bilateral pes planus is granted.

A TDIU rating based on service-connected disabilities is granted.


REMAND

Regrettably, further remand is required before the matter of service connection for a neck disability may be resolved.  Specifically, the Board notes that the Veteran's representative has accurately noted (in a September 2013 correspondence) that VA previously granted the Veteran service connection for a low back disability based on a June 2005 private opinion indicating that it was at least as likely as not that the Veteran's right knee gave way during work, causing him to fall over 15 feet and sustain a left knee meniscal tear, and that it was also similarly likely that he also sustained both a low back and neck injury at that time.  The incident referenced appears to be a November 1984 injury documented in the record.  Curiously, the AOJ has not afforded that opinion the same probative value in the present claim involving a neck disability, despite there being no perceivable distinction between the low back and neck injuries in the opinion itself.  However, even assuming arguendo that a neck injury may be conceded as secondary to his service-connected right knee disability based on the June 2005 opinion, the Board notes that the first documented diagnosis of cervical disability thereafter is for degenerative cervical spondylosis dated in October 2004 (over 20 years later).  Therefore, a critical question in this scenario is whether the presently documented cervical degenerative disc disease (DDD), which traces back to degenerative spondylosis in October 2004, is related to a (potential) neck injury in 1984.  None of the medical opinions in the record address that question.  Thus, a new opinion is needed.

Moreover, the record shows that the Veteran filed a timely April 2005 notice of disagreement appealing a March 2005 rating decision assigning an initial 10 percent rating for right knee DJD and denying service connection for lupus.  However, no statement of the case has been issued in those matters.  The filing of a notice of disagreement signals the initiation of an appeal in a claim.  38 C.F.R. § 20.200.  When there has been adjudication by the AOJ and a timely notice of disagreement has been filed, an SOC addressing the issue must be furnished to the veteran.  The Board is required to remand these matters for such action.  Manlincon v. West, 12 Vet. App. 238 (1999).
 
Accordingly, the case is REMANDED for the following:


 (Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain all updated records of VA and adequately identified private treatment the Veteran has received for his neck disability.

2. Then, arrange for the Veteran's record to be forwarded to an appropriate physician for a medical opinion regarding the likely etiology of his cervical DDD.  The entire record must be reviewed, and the examiner should assume that the Veteran sustained a neck injury in November 1984 after falling, noting the June 2005 opinion which related the fall to a service-connected right knee disability.  Is it at least as likely as not (a 50 percent or better probability) that the Veteran's cervical DDD (which may be traced back to an October 2004 private diagnosis of degenerative spondylosis) is related to the November 1984 injury?

All opinions must include a rationale for each conclusion, explaining specifically why the examiner came to that conclusion.

3. Review the record and readjudicate the claims.  If any claim remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative an opportunity to respond before the record is returned to the Board.

4. Issue a statement of the case addressing the matters of an increased rating for service-connected right knee DJD and service connection for lupus.  The Veteran and his representative should be given an opportunity to respond; if a timely substantive appeal is received following issuance of the SOC in these matters, they should be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


